Citation Nr: 1434579	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-46 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) from August 1, 2008 to March 12, 2010. 

2.  Entitlement to an initial evaluation in excess of 40 percent for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) as of March 12, 2010.
 
3.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis.
 
4.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.
 
5.  Entitlement to an initial evaluation in excess of 10 percent for left carpel tunnel syndrome.
 
6.  Entitlement to an initial evaluation in excess of 10 percent for right carpel tunnel syndrome.

7.  Entitlement to an initial compensable evaluation for residual scarring of the left testicle status post varicocelectomy (scarring of the left testicle).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to November 1980 and from February 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran and his spouse testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in June 2011. The Veteran also previously testified at a hearing before a Decision Review Officer (DRO hearing) in March 2010. Transcripts of both hearings are associated with the claims file.

This case was remanded by the Board for further development in February 2012.  In an April 2012 rating decision, the Veteran was granted service connection for a bilateral ankle disorder.  As the benefit sought on appeal has been granted, the Board no longer has jurisdiction over this issue.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From August 1, 2008 to March 12, 2010, status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

2.  Since March 12, 2010, status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

3.  Upon examination, the Veteran's lumbar spine scars are not painful or unstable, and are less than 39 square centimeters.  There was no evidence of adherence, limitation of motion, functional limitation, skin breakdown, abnormal texture and/or drainage or discharge.  

4.  Left knee degenerative arthritis is not manifested by flexion that is limited to 30 degrees or less. 

5.  Right knee degenerative arthritis is not manifested by flexion that is limited to 30 degrees or less. 

6.  Left carpel tunnel syndrome is not manifested by moderate incomplete paralysis.  

7.  Right carpel tunnel syndrome is not manifested by moderate incomplete paralysis. 

8.  Residual scarring of the left testicle status post varicocelectomy (scarring of the left testicle) is not manifested by limitation of function.  The clinical evidence of record does not reveal a painful left testicular scar, or scar with keloid formation, limitation of motion, functional limitation, hyperpigmentation or hypopigmentation, drainage or discharge, inflexibility, ulceration or adherence, instability, abnormal texture, skin breakdown or tissue loss, and/or burn scar.    


CONCLUSIONS OF LAW

1.  From August 1, 2008 to March 12, 2010, the criteria for an initial rating higher than 20 percent disabling for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2013). 

2.  Since March 12, 2010, the criteria for an initial rating higher than 40 percent disabling for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241. 

3.  The criteria for an initial rating higher than 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260.

4.  The criteria for an initial rating higher than 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260.

5.  The criteria for an initial rating higher than 10 percent for left carpel tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, Diagnostic Codes 8599-8515.  

6.  The criteria for an initial rating higher than 10 percent for right carpel tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, Diagnostic Codes 8599-8515.  

7.  The criteria for an initial compensable rating for residual scarring of the left testicle status post varicocelectomy (scarring of the left testicle) have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2008 and April 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

In any event, the increased rating issues on appeal arise from disagreement with the initial evaluations following the grant of service connection in a November 2008 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

With regard to the June 2011 videoconference hearing and the March 2010 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, but in particular the September June 2011 videoconference hearing, the Veterans Law Judge, DRO, the Veteran, and the representative outlined the increased rating issues on appeal and engaged in a discussion as to substantiation of these claims.  The Veteran's specific back, scars, knees, and carpal tunnel symptomatology was discussed in detail by the parties at that hearing, in terms of pertinence to higher ratings.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding TRICARE medical evidence and additional VA examinations.  In fact, the increased rating issues on appeal were remanded by the Board to secure additional evidence for the Veteran, in part based on his testimony.  The actions of the Veterans Law Judge and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, in particular the June 2011 videoconference hearing, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

With regard to the previous February 2012 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO sent the Veteran a VCAA letter with medical authorization forms to secure potential medical evidence, made reasonable attempts to ask the Veteran to identify any other records, made reasonable attempts to secure any additional evidence identified, and afforded the Veteran VA medical examinations for his initial rating claims to rate the current extent and severity of his service-connected disabilities on appeal.  As such, the RO has substantially complied with the Board's instructions.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Lumbar Spine 

The Veteran appeals the denial of an initial evaluation in excess of 20 percent for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) from August 1, 2008 to March 12, 2010 and an initial evaluation in excess of 40 percent as of March 12, 2010.  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

From August 1, 2008 to March 12, 2010, the overall record for this period of time reflects that the Veteran's lumbar spine disability was manifested by forward flexion limited to at most 60 degrees.  During the March 2008 VA examination, the Veteran reported continued low back pain which was constant and associated with stiffness.  The pain he claimed radiated to the lower extremities.  He denied any paresthesias or loss of bladder and bowel control associated with the symptoms.  Examination revealed flexion was to 60 degrees with consideration of pain on range of motion.  Range of motion of the thoracolumbar spine was limited by pain, fatigue and lack of endurance after repetitive use with pain having the major functional impact.  It was not limited by weakness or incoordination and there was no additional limitation of motion after repetitive use.  As such, the criteria for a rating higher than 20 percent for this time period were not met as forward flexion of the thoracolumbar spine that is 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine was not shown.  

As of March 12, 2010, the overall record for this period of time reflects that the Veteran's lumbar spine disability was manifested by forward flexion limited to at most 30 degrees.  During the March 2010 VA examination the Veteran described persistent and constant achiness, stiffness, and sharp pain into the midline of lumbar region as well as the paralumbar musculature.  Range of motion revealed flexion to 40 degrees with tenderness at 30 degrees.  There was an increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion with repetitive use.  The examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare up.  The July 2012 VA examination revealed lumbar  spine flexion to 50 degrees with objective evidence of pain at 40 degrees.  There was less movement than normal and pain on movement after repetitive use.  

A review of the record shows that a rating higher than 40 percent for this time is not warranted as the evidence is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a higher rating is not warranted on this basis.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent for this time period are not met.  

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating were met during the periods addressed above.  To the extent that the Veteran reported lumbar pain during this time, the Board notes that the current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

With regard to neurologic abnormalities, the Board notes that in an August 2012 rating decision the Veteran was granted service connection for radiculopathy of the left and right lower extremities, effective August 1, 2008.  He did not express disagreement with the decision.  This issue was not appealed to the Board and is therefore not before the Board.  As such, no further discussion is needed on this issue.  No other neurologic abnormalities or findings related to the thoracolumbar spine have been identified.  

Regarding lumbar spine scarring, the objective evidence does not show that the Veteran's lumbar scars are productive of disabling effects such as to warrant a separate compensable rating under the diagnostic criteria for rating scars.  To that end, the Veteran reported in his June 2011 hearing that he had two scars on the lumbar spine that are painful and adhesed to the underlying tissue.  Examinations in March 2008, March 2010 and July 2012, however, collectively disclose that the scars are not painful or unstable on examination, and are less than 39 square centimeters.  There was no evidence of adherence, limitation of motion, functional limitation, skin breakdown, abnormal texture and/or drainage or discharge.  As such, the scars are not of the size and/or severity to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  The objective findings of the VA examiners on three occasions contradict and outweigh the Veteran's lay assertions of painful scars.  

The Board has also considered whether the Veteran's service-connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes for both periods of time.  The Veteran, however, has not reported any incapacitating episodes.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

Left and Right Knee 

The Veteran appeals the 10 percent rating assigned for his left and right knee degenerative arthritis.  His disability is rated under Diagnostic Codes 5010-5260. Diagnostic Code 5010 addresses traumatic arthritis.  Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  Id.

The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance. DeLuca, supra, 8 Vet. App. 202.  The rating criteria are also consistent with flexion limited to 45 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees or less.  See DeLuca, supra.

The March 2008 VA examination revealed flexion of the knees to 130 degrees with pain and extension to 0 degrees.  Range of motion of the knees was limited by pain and incoordination after repetitive use with pain having the major functional impact. It was not limited by fatigue, weakness or lack of endurance after repetitive use.  After repetitive motion, there was no additional limitation of motion.  There was evidence of crepitus but no evidence of swelling, inflammation, edema, effusion, weakness, tenderness, redness, heat or guarding of the movement, subluxation, drainage, lateral collateral ligament instability, anterior or posterior cruciate ligament instability and/or medial collateral ligament instability.   

The Veteran reported bilateral knee pain, stiffness, intermittent swelling, as well as some popping and snapping with range of motion during the March 2010 VA examination.  He denied any instability or locking of the knee joints.  Flexion of the knees was to 95 degrees with tenderness.  Extension was to 0 degrees for the right knee and -5 degrees for the left knee with tenderness.  There was a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare up. 

The July 2012 VA examiner noted that the Veteran's most recent x-rays from 2010 do not demonstrate evidence of degenerative joint disease but that the Veteran describes persistent and ongoing and worsening bilateral knee pain, stiffness, achiness as well as some degree of weakness.  He denied bucking and giving way. Right and left knee flexion was to 135 degrees with objective evidence of pain at 115 degrees.  Extension was full and without evidence of painful motion for both knees.  There was less movement than normal and pain on movement after repetitive use.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  

The above findings are against a higher rating for the Veteran's left and right knee disability.  To that end, the evidence is devoid of a showing of the functional equivalent of flexion of the left and/or right knee that is limited to 30 degrees or less.  Rather, at most, flexion limited to 95 degrees is shown by the record.  Accordingly, the claims are denied.  In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, 8 Vet. App. 204-7.  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports knee pain, the Board notes that the current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that the Veteran has retained full extension for the right knee throughout this appeal.  Although the March 2010 VA examination disclosed -5 degrees of extension for the left knee, examinations in March 2008 and July 2012 revealed that extension was full.  The criteria for a separate compensable rating for extension of the left knee has not been shown at any point during this appeal.  Rather, collectively, the VA examinations disclose full extension of the left knee.  In light of the above, the Board finds against a separate compensable rating for left knee extension under Diagnostic Code 5261.  

Regarding instability, the Board acknowledges the Veteran's complaints of instability (DC 5257).  Although the Veteran reports knee instability, clinical examinations reveal no ligamentous instability.  There is also no clinical evidence or history of recurrent patellar subluxation/dislocation.  The Veteran is competent to report giving way, however, there have been no objective findings of instability or subluxation.  Given the examiners experience, knowledge, and expertise the Board finds that the objective findings are of greater probative value than statements made in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).  In other words, the Veteran's competent lay assertions have been considered by the Board, but are outweighed by the clinical findings of the VA examiners and other medical evidence of record.  That is, the Veteran's lay assertions regarding these particular symptoms are unsupported by all other evidence of record.  Overall, the clinical observations of the VA examiners throughout the appeal are more probative on the issue of knee instability, and carry more weight.  Accordingly, the evidence preponderates against finding entitlement to separate ratings under Diagnostic Code 5257.

Furthermore, the evidence is devoid of a showing of ankylosis (DC 5256), semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint (DC 5258), symptomatic removal of the semilunar cartilage (DC 5259), or impairment of the tibia and fibula (DC 5262).  As such, these diagnostic codes are not applicable.

Left and Right Wrist Carpel Tunnel Syndrome 

The Veteran appeals the denial of an initial rating higher than 10 percent for his carpal tunnel syndrome of the left and right wrist.  His disability is rated under DC 8599-8515.  Diagnostic Code 8599 indicates the condition is unlisted and is rated under a closely related disease or injury, while DC 8515 addresses paralysis of the median nerve.

Diagnostic Code 8515 provides a 10 percent evaluation for mild incomplete paralysis of the median nerve for the major or minor nerve. A 30 percent is warranted for moderate incomplete paralysis for the major hand and a 20 percent rating for the minor hand. A 50 percent evaluation is warranted for severe incomplete paralysis of the major hand, and a 40 percent evaluation for the minor hand. A 70 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, and a 60 percent evaluation for the minor hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a , DC 8515. 

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups. Under 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a . 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis. 38 C.F.R. § 4.123 . Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 .

The current rating contemplates mild incomplete paralysis of the median nerve for the major or minor nerve.  To warrant a higher rating the evidence must show moderate incomplete paralysis for both wrists.

Examination in February 2006 disclosed normal electrophysiologic findings for the right median nerve.  During the March 2008 VA examination, the Veteran reported numbness and tingling sensation in his hands with radiation to the forearms which was constant.  He reported that he had difficulty with typing and repetitive motion.  Examination disclosed the wrists had no evidence of swelling or inflammation, edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of the movement, subluxation, drainage or instability.  Range of motion was full and pain free.  Tinel's sign was negative and Phalen's test was positive bilaterally.  Motor strength was within normal limits at 5/5 in the upper extremities and sensation was intact.  

When questioned during the March 2010 VA examination the Veteran reported symptoms of numbness, tingling, paresthesias, some weakness, and decreased coordination of the hands.  Examination disclosed minimally positive Tinel's bilaterally.  But motor and sensory examinations were normal.  

The July 2012 VA examination revealed that the Veteran experienced symptoms that include paresthesias, decreased sensation, and some numbness, and that repetitive activity and certain positioning aggravate and flare up the symptoms of paresthesias and pain.  Examination revealed that there was mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  Muscle strength testing was normal.  Sensory examination showed decreased findings for the hands/fingers.  Tinel's and Phalen's signs were positive.  There were normal ulnar and radial nerve findings but mild incomplete paralysis of the median nerve.  

Based on the evidence of record, the Board finds against the wrist claims.  At most, the evidence reveals mild incomplete paralysis of the median nerve for both wrists.  In this regard, VA examinations in March 2008, March 2010 and July 2012 collectively disclosed at most mild incomplete paralysis of the median nerve for both wrists.  To that end, there were normal electrophysiologic findings for the right median nerve in February 2006, motor and sensory examinations have largely been normal during this time and it was specifically found during the July 2012 VA examination that there was normal ulnar and radial nerve findings and only mild incomplete paralysis of the median nerve.  These findings are against a rating higher than 10 percent for carpal tunnel syndrome of the left and right wrist.  

Residual scarring of the left testicle status post varicocelectomy (scarring of the left testicle)

The Veteran appeals the denial of a compensable rating for residual scarring of the left testicle status post varicocelectomy (scarring of the left testicle).  His disability is rated under Diagnostic Code 7805.  The Board initially notes that the criteria for rating scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2013)).  The amendments only apply to those claims filed on or after that date, or in claims where the Veteran specifically requests to be evaluated under the new criteria.  The Veteran's claim was filed prior to the October 2008 revision and consideration under the old and new criteria has not been requested.  Therefore, the old rating criteria will be applied.

Before October 2008, DC 7801 provided that scars, other than head, face, or neck, that are deep (associated with underlying soft tissue damage) or that cause limited motion warranted a 10 percent rating for area or areas exceeding 6 square inches, a 20 percent rating for area or areas exceeding 12 square inches, a 30 percent rating for area or areas exceeding 72 square inches, and a 40 percent rating for area or areas exceeding 144 square inches.  38 C.F.R. § 4.118.  DC 7805 provided that other scars are rated based upon the limitation of function of the affected part.

The March 2008 VA examination disclosed the left testicle had a 2 by 0
cm, nondisfiguring scar from the previous varicocelectomy.  The scar was blank with the skin and less than 6 square inches.  It was soft, depressed and nontender and without evidence of keloid formation, limitation of motion, functional limitation, hyperpigmentation or hypopigmentation, drainage or discharge, inflexibility, ulceration or adherence, instability, abnormal texture, skin breakdown or tissue loss, and/or burn scar.  The March 2010 VA examination showed the scar was not painful and had no signs of skin breakdown.  It was superficial but without
inflammation, edema, keloid formation and/or other disabling effects.  The maximum length was 2.5 cm.  

During his June 2011 hearing, the Veteran reported numbness and tingling.  The July 2012 VA examination disclosed there was a residual scar to the scrotal region on the left that was well healed.  There was no ongoing pain but he had occasional pain and discomfort into the left testicular region at the site of the varicocelectomy.  There was no limitation of function from the scar.  

As shown above, the Veteran's scar is shown to be well healed and less than 6 square inches in size nor does it cause limitation of motion or function.  As such, the scar is not of the size and/or severity to warrant a compensable rating.  The clinical evidence of record does not reveal a painful scar, or scar with keloid formation, limitation of motion, functional limitation, hyperpigmentation or hypopigmentation, drainage or discharge, inflexibility, ulceration or adherence, instability, abnormal texture, skin breakdown or tissue loss, and/or burn scar.    Accordingly the claim is denied.  

ALL CLAIMS

The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain, and functional limitations.  The Board, however, has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  Accordingly, the claims are denied.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  During his June 2011 hearing, the Veteran testified that he works in light construction.  The evidence shows some occupational impairment due to the Veteran's disabilities to include pain, decreased mobility, problems with lifting and carrying things, and some difficulty with kneeling, squatting and climbing ladders.  The objective and subjective evidence, however, does not demonstrate that the Veteran is unemployable as a result of his disabilities either singly or collectively.  Therefore, any inferred TDIU claim is inapplicable in this case. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Most importantly, at the outset, the manifestations of his back, knee, carpal tunnel, and scars disabilities on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the back and knees, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  In any event, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities or marked interference with employment.  There is only some impairment at work.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) from August 1, 2008 to March 12, 2010 is denied. 

Entitlement to an initial evaluation in excess of 40 percent for status post lumbar fusion and stimulator placement with residual nondisfiguring scars and degenerative arthritis (lumbar spine disability) as of March 12, 2010 is denied.  
 
Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis is denied.  
 
Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis is denied.  
 
Entitlement to an initial evaluation in excess of 10 percent for left carpel tunnel syndrome is denied.  
 
Entitlement to an initial evaluation in excess of 10 percent for right carpel tunnel syndrome is denied. 

Entitlement to an initial compensable evaluation for residual scarring of the left testicle status post varicocelectomy (scarring of the left testicle) is denied. 




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


